                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


                                                    Case No. 16-cr-206 (SRN/KMM)
 United States of America,

               Plaintiff,
                                                     MEMORANDUM OPINION
 v.                                                      AND ORDER

 Brannen Michael Stafford,

               Defendant.


Thomas M. Hollenhorst, United States Attorney’s Office, 300 South 4th Street, Suite
600, Minneapolis, MN 55415, for Plaintiff.

Brannen Michael Stafford, 20765-041, Federal Correctional Institution, P.O. Box 1000,
Sandstone, MN 55072, pro se.


SUSAN RICHARD NELSON, United States District Judge

      This case is before the Court on Defendant’s Motion to Amend and/or Clarify

Judgment Pursuant to Rule 60(a) of the Federal Rules of Civil Procedure (“Motion”) [Doc.

No. 48]. For the reasons set forth below, the Court denies Defendant’s Motion.

I.    Background

      On September 24, 2015, Defendant sold 403.57 grams of methamphetamine to a

confidential informant. (Plea Agreement [Doc. No. 31] at ¶ 2.) As a result, on July 26,

2016, Defendant was charged with distribution of 50 grams or more of methamphetamine

in violation of 21 U.S.C. 18 §§ 841(a)(1) and 841(b)(1)(A). (Id. at ¶ 1.) On December 6,

2016, Defendant pled guilty to distribution of five grams or more of methamphetamine in


                                            1
violation of 21 U.S.C. 18 §§ 841(a)(1) and 841(b)(1)(B). (Id.)

       On April 26, 2017, the Court sentenced Defendant to 60 months’ imprisonment.

(Sentencing J. [Doc. No. 43] at 2.) Although Defendant faced a guideline range of 151 to

188 months’ imprisonment, the Court granted a very significant downward variance.

(Statement of Reasons [Doc. No. 44] at 1.) As part of its reasoning, the Court found that

because Defendant had “voluntarily entered and successfully completed the 13-month

inpatient program at MN Teen Challenge,” among other mitigating factors, Defendant

was entitled to a downward variance from the guideline range. (Id. at 4.)

       On May 4, 2018, Defendant filed this Motion asking the Court to amend or clarify

judgment to reflect a credit for the time he spent in the Minnesota Teen Challenge

program from the date of his arrest on July 28, 2016, to the date of his completion of the

program on March 31, 2017. (Def.’s Mot. at 1.)

II.    Discussion

       Federal Rule of Civil Procedure 60(a) states that “[t]he court may correct a clerical

mistake or a mistake arising from oversight or omission whenever one is found in a

judgment, order, or other part of the record.” Similarly, Federal Rule of Criminal

Procedure 36 provides that “the court may at any time correct a clerical error in a

judgment, order, or other part of the record, or correct an error in the record arising from

oversight or omission.”

       Defendant’s argument that he should receive a sentencing credit is premised on the

assumption that this Court made a clerical error by not including a provision in the

judgment giving Defendant credit for the time he served in the Minnesota Teen

                                              2
Challenge program. (Def.’s Mot. at 2.) Defendant also relies on United States v. Mindy

Lea Lackmore-Mueller, No. 08-cr-260 (D. Minn. Apr. 5, 2010), in support of his position

that his sentence should be so reduced. The defendant there faced a guidelines range of

97 to 121 months, but was granted a downward variance to 60 months’ imprisonment.

(Lackmore-Mueller Sentencing J. [Doc. No. 169] at 2.) In that case, it appears that the

Court built credit for time served at the Minnesota Teen Challenge inpatient treatment

program into the defendant’s sentence. (Id.)

       Here, this Court granted a significant downward variance from the guidelines

range at sentencing—from 151 to 188 months to 60 months’ imprisonment. (Sentencing

J. at 4.) The Court did this, in large part, due to Defendant’s participation in the

Minnesota Teen Challenge program. (Id.) As the Court noted at sentencing, Defendant’s

participation in and completion of the Minnesota Teen Challenge program was highly

commendable and bodes very well for the future. Accordingly, the sentence that

Defendant received was fair and just. There was no oversight or omission here. A further

reduction of Defendant’s sentence would not be appropriate under all of the facts and

circumstances of this case.

III.   Conclusion

       Based on the foregoing, and all the files, records and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant’s Motion [Doc. No. 48] is DENIED.




                                               3
Dated: March 8, 2019       s/ Susan Richard Nelson
                           SUSAN RICHARD NELSON
                           United States District Judge




                       4
